Cooper, J.,
delivered the opinion of the court.
The court erred in granting the third instruction asked by the appellee, which is as follows : “ Reasonable and probable cause for a criminal prosecution depend very much upon the particular circumstances of each case, but the facts ought to show that the defendants exercised proper diligence, and made honest and faithful inquiry into the facts and circumstances inducing belief in the guilt of the accused, and had knowledge of circumstances of the guilt of the plaintiff sufficient to satisfy a reasonable mind that plaintiff was guilty, and that his guilt could reasonably be expected to be established by a criminal prosecution honestly and fairly conducted, and if the jury believe that no such facts existed, and no such faithful and honest inquiry into the facts and circumstances of the guilt of the plaintiff was made by the defendants, then there was no reasonable and probable cause for the prosecution against the plaintiff, and the jury will find for the plaintiff.”
In the leading English case of Sutton v. Johnstone, 1 T. R. 269, it was said that a man might take up a prosecution “ from circumstances which he really believes to be founded upon apparent guilt.”
In Munns v. Dupont, 3 Wash. C. Ct. 31, Judge Washington *923defined probable cause to be “a reasonable ground of suspicion, supported by circumstances sufficiently strong' in themselves to -warrant a cautious man in the belief that the person accused is guilty of the offence with which he is charged.” This definition has been generally adopted by the American courts. 1 Am. Ld. Cas. ; Foshey v. Ferguson, 2 Denio, 617; Cabaness v. Martin, 3 Dev. 454; Seibert v. Price, 5 Watts & S. 438 ; French v. Smith, 4 Vt. 363.
The proposition announced in the foregoing instruction, that the defendants must have had knowledge of circumstances of the guilt of the plaintiff sufficient to satisfy a reasonable man of his guilt, and that his guilt could- reasonably be expected to be established by a criminal prosecution, puts upon the defendants the necessity of a circumspection and care rarely exhibited by the most prudent, and would have the effect to discourage all prosecutions of real or supposed criminals by private persons.
The instruction is erroneous : First, because it implies that one may not prosecute another save upon known evidence, competent in law on the trial of the accused ; and second, because of the quantity of such evidence required. No man can reasonably believe that a conviction can be had against one charged with crime, save upon the production of that character and quantity of evidence required by law. It is not true that the defendants must have proceeded upon legal testimony, or in default thereof will be held to have prosecuted without probable cause.
In Brown v. Mason, 31 Vt., Chief Justice Redfield examined the question at great length and said: “Probable cause is not to be confounded with actual guilt. Probable cause is only such a state of facts and circumstances as would lead a careful and conscientious man to believe that the plaintiff was guilty. This can only require that the defendant, upon prudent and careful inquiry, shall find the declared or reputed existence of such facts as indicate guilt with reasonable certainty. Mere general reputation will not constitute probable *924cause. For a prudent man in instituting an important criminal prosecution would ordinarily look further and inquire for testimony; but this he might fairly believe existed short of being told so by the witnesses themselves.”
In Winnebiddle v. Porterfield, 9 Pa. St., it was said : “ There must be some circumstances which would authorize a reasonable man to entertain a belief. It need not be legal evidence that would be sufficient to convict.”
The instruction not only errs as to the character of the evidence, but as to the quantity required to constitute probable cause. It is sufficient for this purpose if enough is known to induce a reasonable belief in the prosecutor of the guilt of the accused. It is not necessary that the circumstances known or believed shall be so full and conclusive as to demonstrate the guilt of the accused, or to satisfy the mind of that fact beyond a reasonable doubt.
All men are conclusively presumed to know the law, and the law in relation to conviction for crime is that the evidence must be sufficiently strong to convince a jury of the guilt of the accused beyond a reasonable doubt; if, therefore, it be true that to constitute probable cause the defendants must have been informed of facts and circumstances sufficient to justify a belief by them that the plaintiff could be convicted of the crime with which he was charged, they were bound to know, before commencing the prosecution, facts sufficient to exclude every reasonable doubt of guilt.
In Plummer v. Green, 3 Hawks, 66, it was shown that the plaintiff on one trial of a case, in which he was sworn as a witness, testified in one way as to certain material facts, and on a.second trial testified materially different as to the same matters ; whereupon the defendant sued out a warrant for his arrest on a charge of perjury. As to which facts the court said : “ On this point the case should have been submitted to the jury to inquire whether the plaintiff’s two oaths were in conflict with each other ; and even if they were not, whether the circumstances were such as to produce apparent guilt, and *925raise a belief in the defendant that the plaintiff had perjured himself; and that in either of these two cases the defendant should be acquitted.”
That case illustrates the error in the instruction given in this ; for while the prosecutor therein might have had a very strong conviction that perjury had been committed, and might indeed have known that one or the other of the oaths was untrue, yet upon the proof only of the fact that the plaintiff had sworn differently on the two trials (and that was the only fact known to the prosecutor), no conviction could have been had.
The error indicated being sufficient to reverse the judgment, we have not particularly examined the other instructions given for the plaintiff. It may be well, however, to remark that we seriously doubt whether the facts of this case justified some of those asked and given, notably the fourth and fourteenth. The propositions therein announced may be correct as abstract statements of law, but this of itself does not make them appropriate to this suit.
In conclusion we have thought it advisable to say, that after a very careful examination of the record, we are satisfied that on the facts shown, if there had been no error of law, the verdict should have been set aside by the court below as opposed to the decided preponderance of the testimony.
Judgment reversed and cause remanded.